                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                TALLAHASSEE DIVISION

GLENN DORSEY,

           Plaintiff,

v.                                                     Case No. 4:18cv420-MW/CAS

CAPITAL TITLE,

      Defendant.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 6. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “Plaintiff’s Complaint, ECF No. 1, is DISMISSED for failure

to state a claim upon which relief may be granted and for failure to prosecute and comply with a

Court order.” The Clerk shall close the file.

       SO ORDERED on December 11, 2018.


                                               s/ MARK E. WALKER
                                               Chief United States District Judge
